DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement is made of the preliminary amendment filed on 2/24/2020.  Accordingly, claims 1-20 are pending for consideration on the merits in this Office Action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/3/2020 was filed on or after the mailing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 

Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the abstract is not concise and/or contains language that can be implied.  For example, the use of the language “the thermostat may have one or more terminals” is not a concise statement of the claimed invention.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Clam 1, the recitation of “...a thermostat having one or more terminals with a one-to-one connection to one or more loads respectively of heating, ventilation, and air conditioning (HVAC) equipment, and one or more terminals with a 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
For examination purposes, the limitation has been interpreted as - - a thermostat having one or more terminals with a connection to one or more loads respectively of heating, ventilation, and air conditioning (HVAC) equipment, and electrical power; and 
one or more detectors connected to the terminals, respectively, for connection to the one or more loads and the electrical power - - for clarity.

Regarding Claim 2, the recitation of “...wherein: at least one terminal of the one or more terminals is connected to a first end of a secondary winding of a transformer; and a load of the one or more loads having a connection to a terminal of the one or more terminals has another connection to a second end of the secondary winding of the transformer; and a primary winding of the transformer is for connection to electrical power,” renders the claim unclear because it is unclear what is meant by a “primary winding” and “secondary winding” of a transformer when such structure has not been disclosed.  
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.



Regarding Claim 3, the recitation of “...wherein the second end of the secondary winding of the transformer is connected to a ground,” renders the claim unclear in light of the fact that the transformer has not been disclosed as having a “secondary” winding.  
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
For examination purposes, the limitation has been interpreted as - - .wherein the second end of the winding of the transformer is connected to a ground - - for clarity.

Regarding Claim 4, the recitation of “...wherein: outputs of the one or more detectors associated with loads are connected to general purpose input/output interfaces of the one or more processors; and an output of a detector of the one or more detectors associated with the electric power is connected to a general purpose input/output of the general purpose input/output interfaces with a maskable interrupt option,” renders the claim unclear because it is unclear what is meant by “maskable interrupt option.”  
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
For examination purposes, the limitation has been interpreted as - - wherein: outputs of the one or more detectors associated with loads are connected to general purpose input/output interfaces of the one or more processors; and an output of a 

Regarding Claim 10, the recitation of “...A thermostat connection evaluator comprising: a thermostat having N connections for power and HVAC equipment; and one or more processors implemented in circuitry; wherein: each of the N connections has a detector with an input coupled to a respective connection of the N connections and with an output connected to a respective input of the one or more processors; each detector and the one or more processors determine whether the corresponding connection of the detector is connected to a load, connected to a power source, or not connected; a first signal on a connection for a piece of equipment is compared with a second signal from a power source; the one or more processors determines whether the respective piece of equipment has a connection to the power source based on a comparison of the first signal and the second signal; and N is a positive whole number,” renders the claim unclear and/or indefinite.  
For example, the recitation of “...each of the N connections has a detector with an input coupled to a respective connection of the N connections and with an output connected to a respective input of the one or more processors,” is not necessarily consistent when the connection 27 has a input/output to transformer 23 and the power as per fig 1.  
For example, the recitation of “...each detector and the one or more processors determine whether the corresponding connection of the detector is connected to a load, connected to a power source, or not connected,” in not necessarily consistent when the disclosure describes detecting conditions where load connections have integrity but does not necessarily detect where power sources are per se connected.

Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
For examination purposes, the limitation has been interpreted as - - A thermostat connection evaluator comprising: a thermostat having N connections for power and HVAC equipment; and 
one or more processors implemented in circuitry;
wherein: each of the N connections has a detector with an input coupled to a respective connection of the N connections and with an output connected to a respective input of the one or more processors; 
each detector and the one or more processors determine whether the corresponding connection of the detector is connected to a load; 
a first signal on a connection for a piece of equipment is compared with a threshold signal from a power source; 
the one or more processors determines whether the respective piece of equipment has a connection to the power source based on a comparison of the first signal and the threshold signal; and N is a positive whole number - - for clarity.

Regarding Claim 12, the recitation of “...wherein, over a predetermined period of time, each detector and the one or more processors are configured to determine whether the corresponding connection of the detector has an intermittent or poor 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
For examination purposes, the limitation has been interpreted as - - wherein, over a period of time, each detector and the one or more processors are configured to determine whether the corresponding connection of the detector has an intermittent or poor connection with the load by comparing the first signal with the threshold signal - - for clarity.

Regarding Claim 13, the recitation of “...wherein the comparison of the first signal with the second signal comprises comparing a phase of the first signal with a phase of the second signal,” renders the claim unclear and/or indefinite.  For example the recitation of “...comparing a phase of the first signal with a phase of the second signal” is not consistent with the disclosure i.e. a second signal is not disclosed.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
For examination purposes, the limitation has been interpreted as - - wherein the comparison of the first signal with the threshold signal comprises comparing a phase of the first signal with a phase of the threshold signal - - for clarity.

Regarding Claim 14, the recitation of “...wherein: in response to determining, based on the comparison, the first signal and the second signal are out of phase, the processer is configured to determine the first end of the load to the first end of the 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
For examination purposes, the limitation has been interpreted as - - wherein: in response to determining, based on the comparison, the first signal and the threshold signal are out of phase, the processer is configured to determine the first end of the load to the first end of the winding of the transformer or the second end of the load to the ground is lacking in connection or the first end of the load to the input of a detector is lacking in connection; and in response to determining, based on the comparison, the first signal and the threshold signal are in phase, the processer is configured to determine the first end of the load to the first end of the winding of the transformer is in connection, the second end of the load to the ground is in connection, and the first end of the load to the input of the detector is in connection - - for clarity.

Regarding Claim 15, the recitation of “...A system for detection of equipment connections to a thermostat, comprising: one or more processors implemented in circuitry; one or more terminals with a one-to-one connection to one or more loads 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
For clarity, the limitation has been interpreted as - - A system for detection of equipment connections to a thermostat, comprising: 
one or more processors implemented in circuitry; one or more terminals with a one-to-one connection to one or more loads respectively of heating, ventilation, and air conditioning (HVAC) equipment, and one or more terminals with a connection to electrical power; and 
one or more detectors connected to each of the one or more terminals, respectively, for connection to the one or more loads, and the one or more connections to the electrical power; and 
wherein: each detector of the one or more detectors is connected to the one or more processors; and 
each detector of the one or more detectors is configured to provide a signal to the one or more processors relative to a corresponding terminal indicating a status of a 

Regarding Claim 16, the recitation of “...wherein: at least one terminal of the one or more terminals is connected to a first end of a secondary winding of a transformer; and a load of the one or more loads having a connection to a terminal of the one or more terminals has another connection to a second end of the secondary winding of the transformer; and a primary winding of the transformer is for connection to electrical power,” renders the claims unclear because it is unclear what is meant by a “secondary winding” and/or “primary winding” when such terms have not been discussed in the disclosure.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
For clarity, the limitation has been interpreted as - - wherein: at least one terminal of the one or more terminals is connected to a first end of a winding of a transformer; and a load of the one or more loads having a connection to a terminal of the one or more terminals has another connection to a second end of the winding of the transformer; and a winding of the transformer is for connection to electrical power - - for clarity.

Regarding Claim 17, the recitation of “...wherein the second end of the secondary winding of the transformer is connected to a ground,” renders the claim unclear because it is unclear what is meant by a “secondary winding” when the term has not been discussed in the disclosure.  
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
For examination purposes, the limitation has been interpreted as - - wherein the second end of the winding of the transformer to connected to a ground - - for clarity.
Regarding Claim 19, the recitation of “...a full wave rectifier having a first input connected to the first end of the secondary winding of the transformer and a second input connected to the ground; and a voltage regulator having an input connected to an output of the full wave rectifier and having an output configured to provide a DC voltage to the one or more detectors and to the one or more processors,” renders the claim unclear because it is unclear what is meant by a “secondary winding” when the term has not been discussed in the disclosure.  
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
For examination purposes, the limitation has been interpreted as - - a full wave rectifier having a first input connected to the first end of the winding of the transformer and a second input connected to the ground; and a voltage regulator having an input connected to an output of the full wave rectifier and having an output configured to provide a DC voltage to the one or more detectors and to the one or more processors - - for clarity.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 and 9-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Warren et al. (US2019/0056131) in view of Marschalkowski et al. (US2018/0136677).

Regarding Claims 1 and 15, Warren teaches a system for detection of equipment connections to a thermostat [fig 7], comprising: a thermostat [102] having one or more terminals with a connection to one or more loads respectively of heating, ventilation, and air conditioning (HVAC) equipment, and electrical power [0073; fig 7]; and 
one or more detectors [FET SW 706] connected to the terminals, respectively, for connection to the one or more loads and the electrical power [0071]; and wherein: each detector [706] of the one or more detectors is connected to one or more processors [708; 732] implemented in circuitry [0071].  
Warren does not teach where each detector of the one or more detectors is configured to provide a signal to the one or more processors relative to a corresponding terminal indicating a status of a connection of the terminal of the one or more terminals to a load of the one or more loads or to the electrical power.
However, Marschalkowski teaches a thermostat [fig 7] having one or more detectors [706] configured to provide a signal to the one or more processors [708, 732] relative to a corresponding terminal indicating a status of a connection of the terminal of the one or more terminals to a load of the one or more loads or to the electrical power 
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Warren to  have where each detector of the one or more detectors is configured to provide a signal to the one or more processors relative to a corresponding terminal indicating a status of a connection of the terminal of the one or more terminals to a load of the one or more loads or to the electrical power in view of the teachings of Marschalkowski in order to detect a power anomaly across connections.

Regarding Claims 2 and 16, Warren, as modified, teaches the invention above and Warren teaches wherein at least one terminal [at 684] of the one or more terminals is connected to a first end of a winding of a transformer [at least the transformer at 718; where the transformer necessarily has a first and second end]; and a load of the one or more loads having a connection to a second end of the winding of the transformer; and the transformer is connected to electrical power [0074; fig 7].

Regarding Claims 3 and 17, Warren, as modified, teaches the invention above and Warren teaches wherein the second end of the winding of the transformer [at 718] is connected to a ground [0074; 0075; fig 7; where rectifier 720 is connected to ground].

Regarding Claims 4 and 18, Warren, as modified, teaches the invention above and Warren teaches wherein: outputs of the one or more detectors [706] associated with loads are connected to general purpose input/output interfaces of the one or more processors [708; 732; 0071; fig 7]; and an output of a detector of the one or more 

Regarding Claims 5 and 19, Warren, as modified, teaches the invention above and Warren teaches a full wave rectifier [720] having a first input connected to the first end of the winding of the transformer [at 718] and a second input connected to the ground [0075; fig 7]; and a voltage regulator [724] having an input connected to an output of the full wave rectifier [720] and having an output configured to provide a DC voltage to the one or more detectors and to the one or more processors [0075; fig 7].

Regarding Claim 9, Warren, as modified, teaches the invention of Claim 1 above and Warren teaches wherein the one or more loads comprises one or more of a heater, a cooler, a compressor, a heat pump, a humidifier, a fan, a furnace, a heat strip, a valve, an air conditioner, and a dehumidifier [0071].

Regarding Claim 10, as best understood, Warren teaches a thermostat connection evaluator [fig 7] comprising: a thermostat having N connections for power and HVAC equipment [at 684; 0071; 0073; where N is a positive whole number]; and 
one or more processors [708, 732] implemented in circuitry [0072];
wherein: each of the N connections has a detector [FEt] with an input coupled to a respective connection of the N connections and with an output connected to a respective input of the one or more processors [0072; fig 7].  Warren does not explicitly teach where
each detector and the one or more processors determine whether the corresponding connection of the detector is connected to a load; 

the one or more processors determines whether the respective piece of equipment has a connection to the power source based on a comparison of the first signal and the threshold signal.
However, Marschalkowski teaches a thermostat [fig 7] having where a detector [706] and one or more processors [708, 732] determine whether the corresponding connection of the detector is connected to a load [0096-0099]; and where
a first signal [1802] on a connection is compared with a threshold signal [1804] from a power source; 
the one or more processors determines whether the respective piece of equipment has a connection to the power source based on a comparison of the first signal and the threshold signal [0133; fig 18].  Marschalkowski teaches that it is known in the field of endeavor of refrigeration control that this arrangement allows a user to detect a power anomaly across connections [0096; 0097]. 
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Warren to  have  where each detector and the one or more processors determine whether the corresponding connection of the detector is connected to a load; 
a first signal on a connection for a piece of equipment is compared with a threshold signal from a power source; the one or more processors determines whether the respective piece of equipment has a connection to the power source based on a comparison of the first signal and the threshold signal in view of the teachings of Marschalkowski in order to detect a power anomaly across connections.


Regarding Claim 11, Warren, as modified, teaches the invention above and Warren teaches wherein: outputs of the one or more detectors [706] associated with loads are connected to general purpose input/output interfaces of the one or more processors [708; 732; 0071; fig 7]; and an output of a detector of the one or more detectors associated with the electric power is connected to a general purpose input/output of the general purpose input/output interfaces [0071; by inspection at fig 7].

Regarding Claim 12, Warren, as modified, teaches the invention of Claim 10 above and Marschalkowski teaches wherein, over a period of time, each detector and the one or more processors are configured to determine whether the corresponding connection of the detector has an intermittent or poor connection with the load by comparing the first signal with the threshold signal [As modified above, see the rejection of Claim 10 for detailed discussion].

Regarding Claim 13, Warren, as modified, teaches the invention of Claim 10 above and Marschalkowski teaches wherein the comparison of the first signal with the threshold signal comprises comparing a phase of the first signal with a phase of the threshold signal [As modified above, see the rejection of Claim 10 for detailed discussion and where the phase difference of the signals is implicit].

Regarding Claim 14, Warren, as modified, teaches the invention of Claim 13 above and Marschalkowski teaches wherein: in response to determining, based on the comparison, the first signal and the threshold signal are out of phase, the processer is configured to determine the first end of the load to the first end of the winding of the transformer or the second end of the load to the ground is lacking in connection or the first end of the load to the input of a detector is lacking in connection; and in response to .

Claims 6 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Warren et al. (US2019/0056131) and Marschalkowski et al. (US2018/0136677) as applied to claims 3 and 17 above, and further in view of Miyamoto (JPS5482051A).

Regarding Claims 6 and 20, Warren, as modified, teaches the invention above but does not explicitly teach wherein a detector comprises: a first resistor having a first end as an input; a first diode having an anode connected to a second end of the first resistor; a second resistor having a first end connected to a cathode of the first diode and having a second end as an output; a third resistor having a first end connected to the first end of the second resistor and having a second end connected to the ground; a second diode having an anode connected to the cathode of first diode and having a cathode connected to an output of the rectifier; and a capacitor having a first end connected to the first end of the third resistor and having a second end connected to ground.
However, Miyamoto teaches a voltage abnormality detector [fig 3] having a circuit with a first resistor [R1] having a first end as an input; a first diode [D1] having an anode connected to a second end of the first resistor; a second resistor [R3] having a first end connected to a cathode of the first diode and having a second end as an output; a third 
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Warren to  have wherein a detector comprises: a first resistor having a first end as an input; a first diode having an anode connected to a second end of the first resistor; a second resistor having a first end connected to a cathode of the first diode and having a second end as an output; a third resistor having a first end connected to the first end of the second resistor and having a second end connected to the ground; a second diode having an anode connected to the cathode of first diode and having a cathode connected to an output of the rectifier; and a capacitor having a first end connected to the first end of the third resistor and having a second end connected to ground in view of the teachings of Miyamoto in order to protect against voltage overshoot.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Warren et al. (US2019/0056131) and Marschalkowski et al. (US2018/0136677) as applied to claim 3 above, and further in view of Conner et al. (US2014/0084072) and Warren et al. (US2013/0218351, hereinafter "Warren 351").


Regarding Claim 7, Warren, as modified, teaches the invention of Claim 3 above and Warren teaches wherein the one or more terminals comprises: connections R and 
However, Conner teaches a thermostat system [fig 6] having a connection L configured for a heat pump [0067; fig. 6]. Conner teaches that it is known in the field of endeavor of refrigeration that this arrangement provides a connection to show fault signal to the thermostat and thereby improve the system [0067].
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Warren to have a connection L configured for a heat pump in view of the teachings of Conner in order to provide a connection to show fault signal to the thermostat and thereby improve the system.
Lastly, Warren 351 teaches a thermostat system [fig 3B] having a connection W2 configured for an auxiliary furnace and a connection E configured for auxiliary heat strips [0064; fig 3B] for the obvious advantage of providing flexibility of the system.
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Warren to have a connection W2 configured for an auxiliary furnace; a connection E configured for auxiliary heat strips in view of the teachings of Warren 351 in order to provide flexibility to the system.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Warren et al. (US2019/0056131), Marschalkowski et al. (US2018/0136677) , Conner et al. (US2014/0084072) and Warren et al. (US2013/0218351, hereinafter "Warren 351") as applied to claim 7 above, and further in view of Kompelien (US4328528).

Regarding Claim 8, Warren, as modified, teaches the invention of Claim 7 above and Conner teaches where a L line is connected to a load of the one or more loads for providing a heat pump alert [0067] but does not teach a Zener diode connected between an input of a detector of the one or more detectors.
However, Kompelien teaches a control circuit [fig 1] having a Zener diode [64] connected between an input of a detector [61] of the one or more detectors [col 5, lines 1-4; fig 1] for the obvious advantage of proving a diode with flexibility to the system.
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Warren to have a Zener diode connected between an input of a detector of the one or more detectors in view of the teachings of Kompelien in order to provide flexibility to the system.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY L FURDGE whose telephone number is (313)446-4895. The examiner can normally be reached M-R 6a-3p; F 6a-10a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LARRY L FURDGE/            Primary Examiner, Art Unit 3763